Exhibit 10.33(q)



 

AMENDMENT No. 17 TO PURCHASE AGREEMENT GPJ-003/96



 

 

This Amendment No. 17 ("Amendment 17") dated as of November 7, 2000 is between
EMBRAER - Empresa Brasileira de Aeronáutica S.A. ("EMBRAER") and Continental
Express, Inc. ("BUYER") and relates to Purchase Agreement No. GPJ-003/96, as
amended from time to time (the "Purchase Agreement") for the purchase of some
newly manufactured EMB-145 aircraft (the "Aircraft").



All terms defined in the Purchase Agreement shall have the same meaning when
used herein, and in case of any conflict between this Amendment 17 and the
Purchase Agreement, this Amendment shall control.



This Amendment 17 sets forth the further agreement between EMBRAER and BUYER
relative to certain changes requested by BUYER in the Aircraft configuration
described in Attachment "A" of Amendment 16 to the Purchase Agreement.



 

NOW, THEREFORE, in consideration of the foregoing, EMBRAER and BUYER do hereby
agree as follows:



Each of the newly manufactured LR AIRCRAFT from the SEVENTY-FIFTH (75th) through
the ONE HUNDRED AND FIFTIETH (150th), and each of the newly manufactured XR
AIRCRAFT from the FIRST (1st) through the SEVENTY-FIFTH (75th) shall include the
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



Each of the new manufactured LR AIRCRAFT from the EIGHTIETH (80th) through the
ONE HUNDRED AND FIFTIETH (150th), and each of the newly manufactured XR AIRCRAFT
from the FIRST (1st) through the SEVENTY-FIFTH (75th) shall include
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for the
EIGHTIETH (80th) through the ONE HUNDRED FIFTIETH (150th) Aircraft as a result
of this change.



3. For the affected AIRCRAFT referred to in paragraph 1 above, considering the
changes in configuration and in the [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] to Amendment 5, and Exhibit 2 to Amendment 16 to the
Purchase Agreement, shall be adjusted in order to reflect the change(s) referred
to in this amendment. For further considerations, such [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



4. As a result of the AIRCRAFT configuration changes as specified above, the
Parties agree that notwithstanding the provisions of the Purchase Agreement;



The BASIC PRICE for each of the LR AIRCRAFT from the SEVENTY-FIFTH (75th)
through the SEVENTY-NINTH (79th) AIRCRAFT shall be [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT];



The BASIC PRICE for each of the LR AIRCRAFT from the EIGHTIETH (80TH) through
THE ONE HUNDRED FIFTIETH (150th) shall be [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]



The BASIC PRICE for each of the XR AIRCRAFT from the FIRST (1st) through the
SEVENTY-FIFTH (75th) shall be [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]



 

All other provisions and conditions of the referenced Purchase Agreement, as
well as its Attachments and Letter Agreements, which are not specifically
amended by this Amendment 17, shall remain in full force and effect without any
change.



 

IN WITNESS HEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 17 to the Purchase Agreement to be
effective as of the date first written above.



 

 

EMBRAER - Empresa Brasileira CONTINENTAL EXPRESS, INC.

de Aeronáutica S.A.



 

 

By: /s/ Antonio L. P. Manso By: /s/ Frederick S. Cromer



Name: Antonio L. P. Manso Name: Frederick S. Cromer



Title: Executive Vice President and CFO Title: VP & CFO



 

 

By: /s/ Flavio Rimoli



Name: Flavio Rimoli



Title: Director of Contracts



 

 

Date: Nov. 7, 2000 Date: November 1, 2000



Place: S. J. Campos - SP - Brazil Place: Houston, Texas



WITNESS:



 

By: /s/ Jose Luis D. Molina By: /s/ Amy K. Sedano



Name: Jose Luis D. Molina Name: Amy K. Sedano

